Opinion issued December 5, 2013




                                       In The
                               Court of Appeals
                                      For The
                           First District of Texas

                               NO. 01-12-01107-CV
                                    ____________

                    MARTEL’S CENTERS, INC., Appellant

                                         V.

            ALIEF INDEPENDENT SCHOOL DISTRICT, Appellee


                     On Appeal from the 215th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-84034


                           MEMORANDUM OPINION

      Appellant, Martel’s Centers, Inc., has filed a motion to dismiss the appeal.

No opinion has issued and more than 10 days have passed and no party has

responded to the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss

any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Sharp and Brown.




                                        2